         21-10249-mg        Doc 46    Filed 03/11/21 Entered 03/11/21 13:25:31             Main Document
                                                   Pg 1 of 1




         Hon. Martin Glenn
         U.S. Bankruptcy Judge
         One Bowling Green
         Room No. 523
         New York, NY,10007

                  Re: Letter, In re Navient Solutions LLC, 21-10249-mg

                                                                                             March 11, 2021

         Dear Judge Glenn:

                 Pursuant to Local Rule 9006-2 and Fed. R. Civ. Pro 59, Petitioning Creditors seek an
         extension to April 7, 2021 for leave to file a motion for reconsideration of this Court’s ruling that
         found they and/or undersigned counsel acted in bad faith. See, e.g., In re Gutierrez, No. 20-
         50129-NPO, 2020 WL 3720211, at *4 (Bankr. S.D. Miss. May 15, 2020). Undersigned counsel
         will be on medical leave until that time and opposing counsel has graciously stated that Navient
         Solutions LLC does not oppose such an extension provided it is confined to the issue of bad
         faith.

                  We appreciate this Court’s consideration.

                                                                       Sincerely,

                                                                       /s Austin Smith




SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
